Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   March 15, 2019

The Court of Appeals hereby passes the following order:

A19D0359. DANIEL A. SPOTTSVILLE v. ROBERT ADAMS, JR., WARDEN
    et al.

      Daniel Spottsville, who currently is serving a prison sentence following 1998
convictions for child molestation and other offenses, filed a motion seeking leave of
the trial court to file a civil action against one or more defendants. After the trial
court denied Spottsville’s request on October 4, 2018, he filed a motion for
reconsideration, which the trial court denied in an order entered on January 22, 2019.
Spottsville filed this application for discretionary review on February 26, 2019.1 We
lack jurisdiction for multiple reasons.
      First, a motion for reconsideration neither extends the time for filing an
appellate challenge to an appealable order nor is appealable in its own right. See Bell
v. Cohran, 244 Ga. App. 510, 510-511 (536 SE2d 187) (2000); Savage v. Newsome,
173 Ga. App. 271, 271 (326 SE2d 5) (1985). Consequently, the trial court’s January
2019 order is not appealable, and Spottsville’s motion for reconsideration did not
extend the time to appeal the October 2018 order. See Bell, 244 Ga. App. at 510-511;
Savage, 173 Ga. App. at 271.
      Second, an application for discretionary review must be filed within 30 days
of entry of the order or judgment to be appealed. OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. Boyle v. State, 190 Ga.
1
         Spottsville also sought appellate review of the January 2019 order by filing
a direct appeal, which currently is pending before this Court as Case No. A19A1425.
App. 734, 734 (380 SE2d 57) (1989). Spottsville’s application is untimely, as it was
filed 35 days after the trial court’s January 2019 order and 145 days after the trial
court’s October 2018 order.
      For each of the above reasons, this untimely application is hereby DISMISSED
for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/15/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.